PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
NIROUMAND et al.
Application No. 16/211,710
Filed: 6 Dec 2018
For: SYSTEMS AND METHODS FOR ACQUISITION, PARAMETERIZATION, AND VALIDATION OF FUEL CELL POLARIZATION DATA
:
:
:
:	DECISION ON PETITION
:
:
:



This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed on December 11, 2020.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part; If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by 37 CFR 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28(c)(2)(ii).  

The itemization must include the following information;

(A) Each particular type of fee that was erroneously paid as a small entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a non-small entity;



(C) The deficiency owed amount (for each fee erroneously paid); and

(D) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this section.


Requirement (B) appears to have been met.  However, requirements (A), (C), and (D) has not been fully met.  In this regard, the itemization for the calculation of the deficiency owed submitted with the present request is not in compliance with requirements of 37 CFR 1.28(c)(2)(i), which reads:

(i) Calculation of the deficiency owed.  The deficiency owed for each previous fee erroneously paid as a small entity is the difference between the current fee amount (for other than a small entity) on the date the deficiency is paid in full and the amount of the previous erroneous (small entity) fee payment. The total deficiency payment owed is the sum of the individual deficiency owed amounts for each fee amount previously erroneously paid as a small entity. Where a fee paid in error as a small entity was subject to a fee decrease between the time the fee was paid in error and the time the deficiency is paid in full, the deficiency owed is equal to the amount (previously) paid in error;”  Emphasis added

In view of the above, the current fees listed in the itemization does not reflect the fee increase effective October 2, 20201.  As such, the itemization submitted with the requested is deemed improper.  As a result, the present request cannot be accepted at this time.

The Office acknowledges the $1,290 submitted with the request; therefore, petitioner is only required to pay the difference between the current fees effective October 2, 2020, with the renewed request.

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.28(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS

Post Office Box 1450
Alexandria, VA 22313-1450
By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Paula Britton at 571-272-1556.  




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 Effective October 2, 2020, the USPTO fees had increased; therefore, the current fees owed will need to be adjusted in the renewed petition.
        2http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)